Citation Nr: 0813463	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board notes that the veteran's request to reopen a 
previously denied psychiatric claim has at times been 
characterized as a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  The RO has 
treated that issue as a component of the previously denied 
claim.  However, the standard for evaluating PTSD differs 
from that for other psychiatric disorders, and therefore the 
Board finds that the PTSD issue should be separated out and 
adjudicated on the merits.  As such, this issue is referred 
to the RO for appropriate action.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the veteran's claim to reopen, he has not 
been notified of the evidence necessary to substantiate the 
element or elements required to establish service connection 
for anxiety disorder that were found insufficient in the 
previous denial in January 1973.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
that is necessary to reopen his claim 
of entitlement to service connection 
for anxiety disorder.  The basis for 
the prior final denial should be 
specified.  Additionally, the veteran 
should also be informed of the 
information and evidence that VA will 
seek to obtain and that he is expected 
to provide, and be asked to submit any 
evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be placed in the 
claims folder.

This notice should include the proper 
standard for new and material evidence 
and an explanation of what the evidence 
must show to reopen this veteran's 
claim that was denied in January 1973.  
Again, VA must tell the veteran the 
basis for the previous denial and what 
the evidence must show in order to 
reopen his particular claim.

2.  Thereafter, readjudicate the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



